977 F.2d 575
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry F. WARDEN, Jr., Plaintiff-Appellant,v.James PERRY, M.D.;  Ron Hilwig;  Jack Roach, CampAdministrator;  Robert W. Skakum;  Brenda Bailey,M.D., Defendants-Appellees.
No. 92-6126.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 10, 1992Decided:  September 25, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-90-443-F)
Henry F. Warden, Jr., Appellant Pro Se.
Linda Kaye Teal, Office of the United States Attorney, Raleigh, North Carolina, for Appellees.
E.D.N.C.
Affirmed.
Before HALL, WILKINSON, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Henry F. Warden, Jr. appeals from the district court's order denying him relief under  Bivens v. Six Unknown Named Agents of the Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Warden v. Perry, No. CA-90-443-F (E.D.N.C. May 21, 1991 and Nov. 20, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED